Citation Nr: 0012849	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  95-00 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an earlier effective date for the grant of the 
100 percent rating for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1992 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut that increased the veteran's service-connected 
PTSD to 100 percent disabling, effective from April 14, 1992.  
A notice of disagreement with respect to the effective date 
assigned for the disability was received in April 1993.  A 
statement of the case was issued in May 1993.  A substantive 
appeal was received from the veteran in May 1993.  During the 
course of the appeal, the veteran's claims folder was 
transferred to the RO in Boston, Massachusetts, and a hearing 
was held there in September 1993. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a equitable 
disposition of the veteran's appeal has been obtained.

2.  In decisions dated in August 1991 and January 1992, the 
RO denied a schedular evaluation in excess of 30 percent for 
service-connected PTSD; the veteran did not appeal these 
decisions.

3.  On May 6, 1992, the RO received a statement from the 
veteran's representative which requested, essentially, an 
increased evaluation for the veteran's service-connected 
PTSD.

4.  A record from the VA Medical Center (VAMC) in Northampton 
(Massachusetts) reflects that the veteran was admitted there 
on April 14, 1992, and that on discharge was diagnosed with 
chronic and severe PTSD and was considered unemployable due 
to the severity of these symptoms.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 14, 
1992, for the assignment of a 100 percent schedular 
evaluation for service-connected PTSD, have not been met.  
38 U.S.C.A. §§ 5107(b), 5110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For historical purposes, it is noted that service connection 
for PTSD was established by the RO in a March 1991 decision, 
and an effective date of April 17, 1990 was assigned.  In a 
January 1992 decision, the RO determined that there were 
errors committed in past rating actions (in addition to the 
March 1991 action, decisions dated in June, August, and 
November 1991), and changed the effective date assigned for 
the service-connected PTSD to March 20, 1990.  Specifically, 
from that date, a temporary total rating under 38 C.F.R. 
§ 4.29 was assigned, and a 30 percent evaluation was assigned 
from July 1, 1990.  Further, the veteran was granted 
temporary total ratings from November 13, 1990 to December 
31, 1990, from February 4, 1991 to March 31, 1991, from May 
22, 1991 to June 30, 1991, and from August 5, 1991 to 
September 30, 1991, based on periods of hospitalization.  

The Board points out that in the August 1991 and January 1992 
decisions, the RO also denied a schedular rating higher than 
30 percent for the service-connected PTSD.  As the veteran 
did not appeal these decisions, they are final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1999).  In this regard, the Board notes that a document 
received in May 1992 from the veteran's representative (noted 
in the paragraph below) was a claim for an increased 
evaluation and in no way expressed disagreement with the 
August 1991 or January 1992 action with respect to the 30 
percent schedular evaluation (nor has such been contended).  
As such, it does not constitute a notice of disagreement with 
respect to either of those decisions.  See 38 C.F.R. § 20.201 
(1999).

As alluded to above, on May 6, 1992, the RO received a claim 
from the veteran's representative for an increase of the 30 
percent evaluation assigned for the service-connected PTSD, 
and on May 8, 1992, received a claim for another temporary 
total evaluation due to a period of hospitalization from 
April 14, 1992.  In an August 1992 decision, the RO granted a 
100 percent schedular evaluation for the veteran's service-
connected PTSD, effective April 14, 1992.  The veteran 
expressed disagreement with the effective date assigned, and 
this appeal ensued.  

During a September 1993 RO hearing, the veteran and his 
representative contended that the schedular 100 percent 
evaluation for PTSD should have been made effective from 
March 20, 1990, the effective date of the establishment of 
service connection for this disorder.  The veteran testified 
that he stopped working in 1990, essentially due to physical 
and psychiatric difficulty.

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400 (1999).  Unless otherwise provided, the effective 
date of an award of increased evaluation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400(o)(1) (1999).  

However, applicable laws and regulations further set out that 
the effective date of an award of increased compensation may 
be established at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year from that date.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400(o)(2) (1999).  As such, in this case, the issue is 
whether a 100 percent evaluation for PTSD was factually 
ascertainable prior to April 14, 1992 but subsequent to May 
8, 1991.  Id.  In this regard, by regulation, the 100 percent 
schedular evaluation can not be made effective from March 
1990, as requested by the veteran.  

Under the VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, as existing prior to November 7, 1996, a 100 percent 
evaluation was for application for PTSD when the attitudes of 
all of the veteran's contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior and the individual is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).

Relevant evidence of record reflects that on May 22, 1991 the 
veteran was admitted to the VAMC in Northampton 
(Massachusetts) for alcohol detoxification.  The veteran 
indicated on admission that he needed to be clean and sober 
prior to his scheduled intake (in June) for the PTSD program.  
He was transferred to the PTSD unit on June 10th for a two 
day evaluation, and was noted to be in good spirits on 
admission.  During those two days the veteran was found to be 
friendly and sociable, as well as anxious, somewhat loud, and 
uncomfortable.  In any event, he was transferred back to the 
substance abuse program on June 12th and was discharged on 
June 19, 1991, at which time he was found to be competent and 
employable.  

In August 1991, the veteran was admitted to the Stratton VAMC 
(Albany, New York) due to homicidal ideation and requested 
admission to the inpatient PTSD program.  On admission he 
also complained of the symptoms of panic attacks and 
depression, a sleep disorder, intrusive thoughts, hyper-
alertness, increasing combat dreams, and positive startle 
response.  On intake, it was noted that the veteran 
demonstrated a flight of ideas and pressured speech.  During 
the course of treatment the veteran continued to verbalize 
homicidal ideation but his behavior was unremarkable.  He was 
found to be cooperative, socialized with other patients, and 
appeared to rest well.  He was discharged in September 1991 
because he failed to comply with treatment plans and because 
he continued to verbalize homicidal ideation.  On discharge, 
it was noted that the veteran appeared competent and able to 
manage his personal finances.  

On April 14, 1992 the veteran was again admitted to the VAMC 
in Northampton for a six week treatment program for PTSD.  
Symptoms described at the time the veteran was evaluated 
included nightmares, intrusive thoughts, and hyper-arousal.  
Mental status examination of the veteran revealed 
restlessness, some pressured speech, and sadness, as well as 
hopelessness with respect to the future.  The veteran 
described being unable to work during the previous few years 
partly due to PTSD symptoms and chest muscle pain 
(specifically, he noted that his occupation as a painter 
caused pain in the muscles damaged by a service-connected 
gunshot wound).  Discharge diagnoses included chronic, 
severe, PTSD, and while the veteran was found to be 
competent, he was considered unemployable "because of the 
severity of his symptoms and ...volatility of his emotions."  

Having reviewed the relevant medical evidence, the Board 
finds that the earliest ascertainable date of an increase in 
the veteran's PTSD to 100 percent disabling was April 14, 
1992, the date upon which it was factually ascertainable (as 
reflected by the VAMC report) that the veteran was 
demonstrably unemployable due to symptoms associated with 
that disorder.  The evidence dated prior to that time does 
not reflect that it was factually ascertainable that this 
disorder rendered him demonstrably unable to maintain or 
retain employment.  Specifically, the Board notes that while 
during periods of hospitalization prior to that date, the 
veteran's PTSD was severe in nature (and temporary total 
evaluations were assigned), he was discharged without 
findings that the symptoms of his PTSD were incapacitating, 
or that he was demonstrably unable to obtain or retain 
employment.  In fact, upon discharge in June 1991, the 
veteran was found to be employable, and while in August and 
September 1991 he verbalized homicidal ideations, he was 
found to be cooperative and social.  

In short, the pertinent regulations do not provide a basis 
upon which a 100 percent disability evaluation may be 
assigned effective prior to April 14, 1992.  Accordingly, the 
appeal must fail.


ORDER

An effective date earlier than April 14, 1992, for assignment 
of a 100 percent schedular evaluation for service-connected 
PTSD, is not warranted; the appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

